lee, elmer edward v. state                                          








                                        NO. 12-06-00194-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
LUIS
MANUEL AVALOS,  §          APPEAL FROM THE SECOND
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          CHEROKEE
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
murder, and punishment was assessed at imprisonment for life and a $10,000
fine.  Thereafter, Appellant filed a
notice of appeal.  To be sufficient to
invoke the appellate court’s full jurisdiction, the notice of appeal filed by
an appellant in a criminal case must bear the trial court’s certification of
the appellant’s right to appeal.  Tex. R. App. P. 25.2(d).  The certification should be part of the
record when notice is filed, but may be added by timely amendment or
supplementation.  Id.  Appellant’s notice of appeal does not include
the required certification.
            On September 13, 2006, this Court notified Appellant,
pursuant to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice
of appeal does not include the trial court certification.  The notice also informed Appellant that the
appeal would be dismissed unless on or before October 13, 2006, the clerk’s
record was amended to include the required certification.
            The deadline for responding to this Court’s notice has
expired, and the clerk’s record has not been amended to show Appellant’s right
to appeal.  Therefore, the appeal is dismissed
for want of jurisdiction.
Opinion
delivered October 18, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)